244 S.W.3d 797 (2008)
Lela K. Etter Formerly Lela K. CORNELL, Appellant,
v.
Leslie William CARTER, Jr., Respondent.
No. WD 68181.
Missouri Court of Appeals, Western District.
February 13, 2008.
Richard A. Koehler, Esq., Butler, MO, for Appellant.
Jeffrey P. Feuquay, Esq., Nevada, MO, for Respondent.
Before HARDWICK, P.J., SMART and WELSH, JJ.


*798 ORDER

PER CURIAM.
Lela Etter appeals from the trial court's dismissal of her motion to modify child custody. We affirm the dismissal because the trial court lacked subject matter jurisdiction under the Uniform Child Custody Jurisdiction Act, Section 452.450, RSMo. 2000. Rule 84.16(b).